Title: To James Madison from Fontaine Maury, 26 May 1790
From: Maury, Fontaine
To: Madison, James


Dear sir.
Fredericksburg May 26. 1790
It having been suggested to the Inhabitants of this place and Falmouth, that the people of the Lower Counties have presented a petition to Congress, praying the removal of the naval office to Urbanna, I have been solicited to request you will so far Interest yourself as to have the Business delayed, untill we can have an opportunity of forwarding from the Inhabitants of this Town a Petition, which they will take the Liberty to pass thro your hands, you are so well acquainted with the Two Ports yourself that I need not trouble you with a Single Comment on the subject.
I shall be much obliged by a Line from you as soon as convenient. In the Mean time I am with Regard Your mo: ob St
Fontaine Maury
